

FIRST AMENDMENT
TO THE INGERSOLL-RAND COMPANY
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN II
(Effective January 1, 2005, And Amended and Restated through July 1, 2009)




WHEREAS,    Ingersoll-Rand Company (the "Company")    adopted the Ingersoll-Rand
Company Employee Supplemental Savings Plan II (the "Plan"), which was originally
effective on January 1,2005 and subsequently amended and restated effective as
of January 1,2009 and as of July 1,2009; and


WHEREAS,    the Company desires to amend the definition of Compensation for
purposes of the Plan;


NOW THEREFORE, the Plan is hereby amended as set forth below:


1.    Effective January 1,2010, Section 2.3 of the Plan is amended to add a new
subsection (iv) to read as follows:


(iv) "Compensation"    means Compensation as defined in the Qualified Savings
Plan; provided that, Compensation shall not include commissions.


2.    Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.






IN WITNESS WHEREOF, the Company has had its duly authorized representative sign
this Amendment as of January 1, 2010






 
 
 
INGERSOLL-RAND COMPANY
 
 
By:
/s/ Barbara A. Santoro
 
 
Name:
Barbara A. Santoro
 
 
Title:
Vice President & Secretary







